Citation Nr: 1808914	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  06-34 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for status post disc excision of the lumbar spine with secondary degenerative arthritic changes, to include as secondary to a service-connected chronic low back strain.

2.  Entitlement to service connection for a leg disability, to include as secondary to a low back disability.

3.  Entitlement to an increased rating for a chronic low back strain, currently rated as 10 percent disabling prior to January 8, 2010, 40 percent disabling from January 8, 2010 to March 6, 2016, and 20 percent disabling from March 7, 2016.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder. 

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a stomach condition.

6.  Entitlement to service connection for chest pains.

7.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to November 1957.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In January 2010, the Board issued a decision finding that it did not have jurisdiction over the claim for entitlement to an increased rating for the chronic low back strain.  The same Board decision denied the claim for entitlement to service connection for a leg disability and remanded the claim to reopen service connection for status post disc excision of the lumbar spine.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).   In October 2010, the Court granted a Joint Motion for Remand (JMR) filed by the parties which vacated and remanded the portion of the January 2010 Board decision denying service connection for a leg disability and declining jurisdiction of the claim for an increased rating.  

The appeal was returned to the Board in October 2011and the Board accepted jurisdiction of the claim for entitlement to an increased rating for a chronic back strain.  This claim, along with the claim for service connection for a leg disability and the claim to reopen, were remanded for further development.  All three claims have now returned to the Board for additional appellate action along with several other claims.

In August 2017, the Veteran's attorney filed a request for a 60 day extension of time to submit additional evidence and argument in support of the Veteran's appeal.  Although the Board did not formally issue a ruling on this request, the Board finds that it was informally granted based on the time that has passed since the August 2017 request for a 60 day extension was received.  The Board will therefore proceed with a decision in this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran has initiated an appeal with respect to the August 2016 denial of a claim for entitlement to compensation under 38 U.S.C. § 1151 (2012) for surgical residuals incurred due to bacteria exposure while receiving VA medical treatment.  The agency of original jurisdiction (AOJ) has acknowledged the Veteran's disagreement and is continuing to develop the appeal.  The Board will therefore not accept jurisdiction of the claim for entitlement to compensation under 38 U.S.C. § 1151 at this time.

The issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for an acquired psychiatric disorder and a stomach condition and claims for entitlement to service connection for chest pain and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The claim for entitlement to service connection for status post disc excision of the lumbar spine with secondary degenerative arthritic changes was initially denied in a March 1992 final rating decision.

2.  The evidence received since the March 1992 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim.

3.  A leg disability, diagnosed as lumbar radiculopathy, peripheral neuropathy, and knee arthritis, was demonstrated years after service, is not etiologically related to any incident of active military service, and is not caused or aggravated by a service-connected disability. 

4.  It is not possible to separate all the symptoms of the Veteran's service-connected chronic low back strain and nonservice-connected lumbar disc disease.  The shared orthopedic symptoms are localized lumbar pain and limited motion and function.  

5.  Neurological impairment of the bilateral lower extremities is etiologically related to nonservice-connected diabetes mellitus and nonservice-connected  lumbar disc disease.

6.  The Veteran's chronic low back strain manifests orthopedic impairment with painful limited motion and functional impairment most nearly approximating forward flexion to 30 degrees or less without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen service connection for status post disc excision of the lumbar spine with secondary degenerative arthritic changes, to include as secondary to service-connected chronic lumbar strain.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  A leg disability was not incurred in or aggravated by active service and it is not proximately due to or the result of a service-connected disability.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  

3.  The criteria for a rating of 40 percent, but not higher, for the service-connected chronic low back strain throughout the claims period are met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the development of a claim.  With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the Social Security Administration (SSA).  

VA has also complied with the remand orders of the Board.  In response to the Board's January 2010 and October 2011 remands (and the parties' October 2010 JMR), the Veteran was provided notice in compliance with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) in a January 2010 letter.  Complete records from the SSA were also obtained and added to the claims file, as were the Veteran's updated and complete records of VA treatment.  VA also attempted to obtain treatment records from the Veteran's private physicians, Dr. Santos and Dr. Curet.  Records from these private providers were requested in July 2014 and November 2014 letters at the addresses provided by the Veteran, but no response was ever received.  The Veteran was also notified in July 2014 that it was ultimately his responsibility to see that VA received the private records in support of his claim.  The Board finds that VA has made reasonable efforts to obtain the records from the Veteran's private physicians and due to the lack of response from the providers or the Veteran, finds that further efforts to obtain them would be futile.

The Veteran was also provided a VA examination in March 2016 to determine the current severity of his service-connected low back disability.  The examination report was accompanied by a medical opinion addressing whether the Veteran's claimed leg disability was aggravated by the service-connected chronic lumbar strain.  The opinion was rendered based on a complete review of the accurate facts of the case and includes a well-reasoned rationale that makes specific reference to various pieces of evidence in the claims file.  The Board therefore finds that the examination and medical opinion are adequate and comply with the Board's remand instructions.  The case was also readjudicated in a supplemental statement of the case (SSOC). Therefore, VA has complied with the remand orders of the Board and the duties to assist. 








Claim to Reopen Service Connection

In June 1991, the Veteran filed a claim for an increased rating for his service-connected chronic lumbar strain and for nonservice-connected pension.  The RO granted entitlement to nonservice-connected pension in a March 1992 rating decision which also denied an increased rating for the chronic lumbar strain.  Although not listed as a separate claim, the analysis portion of the March 1992 rating decision specifically found that the Veteran's current back condition of status post disc excision of the lumbar spine with secondary degenerative arthritic changes was due to an intercurrent industrial accident in 1975, i.e. was not related to service or a service-connected disability.  Notice of the decision was provided to the Veteran on March 10, 1992 and he was informed "...the evidence presented shows that the current back condition is due to an intercurrent industrial accident."  The Veteran did not appeal the March 1992 denial of service connection for lumbar disc disease and the rating decision is final.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it at least triggers the duty to assist by providing a medical opinion.  The Court further held that 38 C.F.R. § 3.156 (a) "must be read as creating a low threshold," and that "the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade at 117.  The Court further noted that "[t]he Board's analysis of the issue of reopening must first be confined to the subject of the existence of new and material evidence alone and must not be an outcome-based decision."  Id. at 121.

The evidence of record at the time of the March 1992 rating decision included the Veteran's service records, VA examinations of the low back dated in April 1972 and January 1992, and private treatment records translated from Spanish to English dated from the 1980s.  This evidence established that the Veteran injured his lumbar spine during service in October 1956 and March 1957 and incurred a chronic lumbar strain.  Post-service, the Veteran incurred a work injury in December 1975 resulting in a herniated nucleus pulposus in the L4-L5 portion of the spine.  He underwent a L4-L5 discectomy and laminectomy in May 1977 with residual degenerative disc disease, spondylotic changes, post-surgical fusion of the disc spaces, and left root compression.  The Veteran reported during the January 1992 VA examination that he initially hurt his back in the service, was hospitalized for approximately two weeks, and then incurred further injury to his low back at work in 1975.  The RO considered the medical and lay evidence and concluded in March 1992 that the Veteran's lumbar spine disc disability with secondary degenerative arthritis was due to the 1975 post-service industrial accident and was not part of the service-connected low back condition.  In other words, the RO denied service connection for the Veteran's disc disease, post-surgical residuals, and arthritis as they were not due to service or a service-connected disability.

In January 2005, the Veteran filed a claim to reopen service connection for "a disc cond[ition] due to back cond[ition]."  The evidence received since the March 1992 rating decision includes VA and private treatment records dating from the 1970s to the present, records in connection with the Veteran's worker's compensation claim in the 1970s, records from the SSA, VA examinations and medical opinions dated in March 2006 and March 2016, and a letter from the Veteran's private physician dated in January 1997.  The Veteran has not provided many lay statements specifically in support of his claim, but on a January 2005 statement and November 2006 substantive appeal reported that the disc condition pre-existed his 1975 work accident or was secondary to the service-connected chronic lumbar strain.  The Board finds that this medical and lay evidence is new, as it was not of record at the time of the March 1992 rating decision, but it is not material as it does not relate to an unestablished fact necessary to substantiate the claims, does not raise a reasonable possibility of establishing the claims, and is cumulative and redundant of the evidence previously before the Board.  

The threshold for determining whether additional evidence is new and material evidence is low, but the Board finds it is not met in this case in accordance with Shade.  The new medical records, from the VA, various private facilities, and associated with the Veteran's worker's compensation and SSA claims, establish that he incurred a herniated nucleus pulposus in the L4-L5 region of his spine as a result of a work accident in December 16, 1975.  The Veteran provided several accounts of the incident to various doctors, sometimes describing it as a fall and other times as lifting a heavy piece of machinery, but his medical records from the 1970s and 1980s all attribute his degenerative disc disease, spondylotic changes, post-surgical fusion, residual radiculopathy, and herniated disc to a post-service injury.  Rather than providing any evidence of a link between the disability and service or the service-connected chronic lumbar strain, the new medical records clearly establish an etiological relationship between the disc pathology and the post-service work injury.  The more recent treatment records document ongoing treatment for the Veteran's back condition and also do not contain any competent evidence of a nexus between the degenerative disease of the lumbar spine and service or the service-connected strain.  These records are therefore cumulative and redundant of the medical evidence of record in March 1992 establishing the Veteran's disc disease and surgical residuals were due to the December 1975 work injury.  As the records do not raise a reasonable possibility of substantiating a claim for direct or secondary service connection, they are not material. 

In support of his claim, the Veteran has also submitted a letter from his private physician, Dr. Curet Crespo, dated in January 1997.  Like the other new medical evidence, the letter does not link the Veteran's lumbar disc disability to service or the chronic strain.  Instead, the letter notes that the Veteran has been treated by the private physician since October 1992, describes the symptoms and treatment provided, and notes the Veteran's reports of frequent treatment for back pain during service.  The physician finally states that "[s]everal studies were done but [he] has continued with the same symptoms."  The Board finds that this letter is new, but it is not material.  It does not link the Veteran's lumbar disc pathology and radiculopathy to service or a service-connected disability and is facially unclear in its final point regarding Veteran's in-service low back pain and post-service symptoms.  The Veteran is service-connected for a chronic lumbar strain, and it is unclear whether Dr. Curet Crespo was referring to the service-connected disability, attempting to provide information about the Veteran's disc disease, or merely providing historical context for the Veteran's disability.  As discussed above, VA has made multiple attempts to obtain treatment records from Dr. Curet Crespo without success, and the January 1997 letter does not relate to an unestablished fact necessary to substantiate the claim, raise a reasonable possibility of substantiating a claim, and is not sufficient to reopen the claim under the criteria set forth in Shade.

The Board further notes that the VA medical opinions added to the record in March 2006 and March 2016 are clearly not new and material evidence.  After physically examining the Veteran and reviewing the claims file, the VA examiners determined that the Veteran's discogenic disease and radiculopathy were caused by the December 1975 post-service work accident and are not etiologically related to the service-connected lumbar strain.  These opinions therefore weigh against the claim for service connection and clearly cannot service as a basis for reopening the previously denied claim.

The record also contains several new statements from the Veteran reporting that his disc condition was present prior to the December 1975 work accident and is related to the service-connected lumbar strain.  The credibility of the Veteran's statements is presumed for the purposes of determining whether such statements are new and material evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  While the Board must presume the credibility of the Veteran's reported history, the competency of the Veteran to opine as to the etiology of the claimed disability is not presumed.  The Veteran is competent to report as to the specific symptoms he experiences, but his statements instead focus on the medical etiology of the claimed disc disease.  As a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  His opinion as to the cause of his back pain, i.e. whether the specific condition of disc disease was present prior to 1975 and/or is related to the service-connected lumbar strain, simply cannot be accepted as competent evidence.  Jandreau, 429 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The Veteran has not provided competent evidence that raises a reasonable possibility of substantiating the claim and his statements are therefore not material evidence sufficient to reopen the claim.

In sum, the record does not contain any new evidence of a link between the Veteran's status post disc excision of the lumbar spine with secondary degenerative arthritic changes and active duty or the service-connected lumbar strain.  The lay statements added to the record are not material and cannot serve to reopen the service connection claim.  The Board has carefully and specifically considered the Court's decision in Shade, but none of the evidence added to the record raises a reasonable possibility of substantiating the claim or would at least trigger the VA's duty to assist by providing a medical opinion.  The competent evidence does not indicate that the claimed disability is etiologically related to service or the service-connected lumbar strain and the Veteran's statements attempting to provide this link are not competent evidence.  Thus, the Board finds that new and material evidence has not been submitted to allow for reopening of the claim.

.
Service Connection Claim

The Veteran contends that service connection is warranted for a leg disability as secondary to lumbar disc disease, a service-connected chronic lumbar strain, or in the alternative, as directly due to active service.  As a preliminary matter, the Board notes that since the Veteran's status post disc excision of the lumbar spine with secondary degenerative arthritic changes is not service-connected, service connection for a leg disability as secondary to this disability is not possible.  See 38 C.F.R. § 3.310 (2017).

Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

Turning first to the Veteran's contentions regarding secondary service connection, the record establishes several current leg disabilities.  Private records note complaints of right and left leg radiating pain from the low back beginning in September 1977, after the incurrence of a work-related back injury in December 1975.  The Veteran was diagnosed with a herniated lumbar disc due to the 1975 work injury and underwent a discectomy and laminectomy in May 1977.  Several private physicians, including a neurologist in May 1980, identified residual radiculopathy on the right and left legs related to the Veteran's degenerative disc disease and surgery.  More recent VA records document continued findings of neurological impairment of the bilateral legs, related to lumbar disc disease and peripheral neuropathy due to nonservice-connected diabetes.  The Veteran was also diagnosed with degenerative arthritis of the knees in June 1994 and has continued to receive treatment for this condition as well.

Although the Veteran clearly has leg disabilities including radiculopathy, peripheral neuropathy, and knee arthritis, the Board finds that the competent medical evidence of record does not demonstrate a relationship between the diagnosed conditions and the service-connected chronic lumbar strain.  None of the Veteran's treating physicians have identified a nexus between the Veteran's leg disabilities and the service-connected lumbar strain.  In fact, the Veteran's VA and private doctors have clearly attributed the Veteran's radiculopathy to nonservice-connected degenerative disc disease of the lumbar spine and nonservice-connected diabetes mellitus.  Furthermore, the March 2006, February 2010, and March 2016 VA examiners have all provided opinions against the claim by identifying other etiologies for the currently present leg disabilities.  The March 2016 VA examiner also specifically found that the Veteran's knee arthritis was not related to or aggravated by the service-connected lumbar strain.

The Board has also considered the statements of the Veteran in support of his claim.  The Veteran is competent to report observable symptoms of disability, but his opinion as to the cause of his condition simply cannot be accepted as competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (the etiology of the claimed neurological and orthopedic leg disabilities) falls outside the realm of common knowledge of a lay person.  Jandreau at 1377.  Thus, while the Veteran contends that his radiculopathy, neuropathy, and knee arthritis are secondary to a chronic lumbar strain, the Board concludes that the Veteran's lay statements are outweighed by the competent medical evidence of record which weighs against service connection on a secondary basis.   

As a final matter, the Board must also consider whether service connection is warranted for the claimed leg disability as directly due to service.  In this case, there is no competent evidence of a link between the Veteran's leg conditions and service.  Service treatment records are completely negative for any complaints or treatment related to the legs.  The Veteran was treated for acute lumbar strains in October 1956 and March 1957, but there are no complaints or treatment for associated leg pain.  The Veteran's lower extremities were also normal at the October 1957 separation examination.  Post-service treatment records do not document any complaints related to the legs until 1977, 20 years after service, when the Veteran complained of radiating leg pain following a work-related back injury with a herniated lumbar disc and surgery.  The absence of lay or medical evidence of the claimed disability for many years after service is a factor weighing against the Veteran's claim for direct service connection.  The Board also observes that there is no competent medical evidence in support of the claim for direct service connection and none of the Veteran's physicians have identified a link between the Veteran's leg conditions and service.  

In a May 2007 statement, the Veteran reported that his right leg was injured during service due to his work as a lineman climbing telephone polls.  He also indicates that he has experienced right leg and low back pain since service.  The Board acknowledges that the Veteran is competent to report the existence of right leg pain since service and statements of continuous symptoms can support the claim for service connection.  See 38 C.F.R. §§ 3.303 and Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, however, the Board finds that the Veteran's statement regarding continuous right leg pain since service is not credible as it conflicts with the other evidence of record, including his other statements.  As noted above, review of the service records is negative for any complaints of right leg pain or injury and no leg conditions were identified at separation.  The Veteran also never reported the incurrence of an in-service leg injury until after his claim for service connection was received in January 2005.  Prior to that date, the Veteran and all his treating healthcare providers dated the onset of his leg pain and symptoms to the December 1975 work injury that occurred almost 20 years after his separation from service.  The Board finds that the Veteran's statements given in the context of receiving contemporaneous medical treatment are more credible than those provided decades later for compensation purposes.  Given the conflict between the lay evidence regarding the onset of symptoms involving the right leg, the Board finds the Veteran's more recent January 2005 history of continuous right leg pain since service is not credible.

In sum, the record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty.  In addition, the competent medical evidence does not establish that any of the currently diagnosed leg disabilities were incurred secondary to a service-connected disability or directly due to active service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's leg disabilities and a service-connected disability or active duty service.  The Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C. § 5107(b).


Increased Rating Claim

Service connection for a chronic lumbar strain was awarded in a May 1972 rating decision with an initial noncompensable evaluation assigned effective January 24, 1972.  The May 2006 rating decision on appeal continued the noncompensable evaluation.  Increased ratings were eventually awarded in April and July 2016 rating decisions and the chronic lumbar strain is currently rated as 10 percent disabling from January 23, 2005, 40 percent disabling from January 8, 2010 to March 6, 2016, and 20 percent disabling from March 7, 2016.  The Veteran contends that higher ratings are warranted throughout the claims period as his disability is productive of severe pain and functional impairment requiring heavy medication and a wheelchair.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's chronic lumbar strain is rated under Diagnostic Code 5237, pertaining to lumbosacral strain and the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a maximum 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar or entire spine is fixed in flexion or extension and the ankylosis results in certain enumerated impairments.  38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note (5).

In applying these regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

As a preliminary matter, the Board notes that the Veteran also has a nonservice-connected lumbar spine disability currently diagnosed as status post disc excision of the lumbar spine with secondary degenerative arthritic changes.  The Board must, to the extent possible, separate the effects of the service-connected disability from the effects of the nonservice-connected condition.  When it is not possible to separate the symptoms of each disability, all signs and symptoms must be attributed to the service-connected condition.  38 C.F.R. § 3.102 ; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In this case, the record contains competent medical evidence distinguishing between some aspects of the Veteran's service-connected and nonservice-connected disabilities.  VA examiners in March 2006, February 2010, and May 2016 determined that the Veteran's neurological impairment of the lower extremities was not etiologically related to the service-connected lumbar strain.  Instead, these symptoms were associated with the nonservice-connected disc disease and/or nonservice-connected diabetes mellitus.  The weight of the medical evidence does establish that the service-connected lumbar strain and nonservice-connected disc disease both manifest pain, limited spinal motion, and orthopedic functional impairment.  Since it is not possible separate these aspects of the two disabilities, the Board will consider all the Veteran's localized lumbar pain, limited motion, and functional effects as part of the service-connected chronic lumbar strain, but will not attribute the Veteran's neurological impairment to the lumbar strain.

After review of the record, the Board finds that an increased 40 percent evaluation is warranted for the Veteran's service-connected orthopedic impairment of the lumbar spine throughout the claims period.  The most severe limitation of motion was demonstrated at the March 2006 VA examination when forward flexion was measured to 10 degrees with a combined range of motion to 60 degrees.  This finding is contemplated by a 40 percent evaluation under the general rating formula which is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less.  A similar result was noted at the January 2010 VA examination after repetitive testing.  Range of motion was improved upon additional testing at the VAMC in February 2009 and upon VA examination in March 2016, however, the Veteran clearly manifested severe functional impairment connected to his lumbar spine disability.  Range of motion was frequently described as "limited" by his VAMC physicians, and the March 2016 VA examiner noted that the Veteran experienced severe low back pain when standing and needed assistance with bathing and dressing due to back pain.  With consideration of all functional factors, the Board therefore finds that the service-connected chronic lumbar strain most nearly approximates nearly approximates forward flexion to 30 degrees or less throughout the claims period and the criteria for an increased 40 percent rating.  

The Board also finds that a rating in excess of 40 percent is not warranted, even with consideration of the above-mentioned functional factors.  A 50 or 100 percent rating for spinal disease is only assigned with unfavorable ankylosis of the thoracolumbar spine.  There is no competent evidence of ankylosis, and neither the Veteran nor any medical provider has identified fixation of the thoracolumbar spine.   Although the Board must consider functional factors when determining the impairment manifested by orthopedic disabilities, the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.   Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board cannot conclude that the Veteran's disability most nearly approximates ankylosis when he has clearly retained useful motion of the thoracolumbar spine.  The Board finds that the competent evidence of record establishes that the Veteran's thoracolumbar spine is not ankylosed and a rating in excess of 40 percent is not warranted based on limitation of motion at any time during the claims period. 

Additionally, the Board finds that the criteria pertaining to intervertebral disc syndrome are not for application in this case.  The Veteran is diagnosed with degenerative disc disease and has received surgery in the past to repair a herniated lumbar disc, however, as discussed above, this symptomatology is clearly associated with the nonservice-connected lumbar spine disc disease and arthritic changes.  Therefore, the criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5243 are not applicable to the claim for an increased rating for the service-connected chronic lumbar strain.

The evidence therefore establishes that the Veteran's orthopedic impairment associated with the service-connected low back disability most nearly approximates an increased 40 percent evaluation, but not higher, throughout the claims period.  As noted above, while the Veteran has complained of radiating pain to the legs at various times during this appeal, the weight of the competent medical evidence establishes that any neurological impairment of the lower extremities is associated with nonservice-connected disabilities.  A separate rating for neurological dysfunction associated with the chronic lumbar strain is therefore not possible.  The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against any increased rating other than that granted above.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

New and material evidence not having been received, reopening of the claim for entitlement to service connection for status post disc excision of the lumbar spine with secondary degenerative arthritic changes, to include as secondary to service-connected chronic lumbar strain, is denied.

Entitlement to service connection for a leg disability, to include as secondary to a low back disability, is denied.

Entitlement to an increased 40 percent rating, but not higher, for a chronic low back strain throughout the claims period is granted.




REMAND

The Board finds that a remand is necessary to provide the Veteran a statement of the case (SOC) with respect to the claims to reopen service connection for an acquired psychiatric disorder and a stomach condition, service connection for chest pains, and entitlement to TDIU.  The claims were denied in an August 2016 rating decision with notice of the decision mailed on September 9, 2016.  The Veteran's notice of disagreement was received on September 7, 2017.  The record does not show that the RO has acknowledged the Veteran's appeal, and a remand is necessary to provide a SOC addressing the claims.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a SOC addressing the claims to reopen service connection for an acquired psychiatric disorder and a stomach condition, service connection for chest pains, and entitlement to TDIU.  The Veteran's NOD was received on September 7, 2017 and his representative provided argument in support of the claims on September 18, 2017.  If the Veteran perfects the appeal, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


